        Case 1:19-cv-00420-EAW Document 13 Filed 06/01/20 Page 1 of 13



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________

JALEEL BOWEN,

                     Plaintiff,                         DECISION AND ORDER
              v.
                                                        1:19-CV-00420 EAW
COMMISSIONER OF SOCIAL SECURITY,

                 Defendant.
____________________________________


                                   INTRODUCTION

       Represented by counsel, plaintiff Jaleel Bowen (“Plaintiff”) brings this action

pursuant to Title XVI of the Social Security Act (the “Act”), seeking review of the final

decision of the Commissioner of Social Security (the “Commissioner,” or “Defendant”)

denying his application for supplemental security income (“SSI”). (Dkt. 1). This Court

has jurisdiction over the matter pursuant to 42 U.S.C. § 405(g).

       Presently before the Court are the parties’ cross-motions for judgment on the

pleadings pursuant to Rule 12(c) of the Federal Rules of Civil Procedure (Dkt. 7; Dkt. 10),

and Plaintiff’s reply (Dkt. 11). For the reasons discussed below, the Commissioner’s

motion (Dkt. 10) is granted and Plaintiff’s motion (Dkt. 7) is denied.




                                           -1-
        Case 1:19-cv-00420-EAW Document 13 Filed 06/01/20 Page 2 of 13



                                     BACKGROUND

       Plaintiff protectively filed his application for SSI on August 10, 2012. (Dkt. 6 at

63, 64). 1 In his application, Plaintiff alleged disability beginning July 14, 2008, due to the

following impairments: neuropathy; depression; anxiety; post-traumatic stress disorder

(“PTSD”); weakness and stiffness in left leg; inability to lift anything over 20 pounds; and

sleep apnea. (Id. at 64-65). Plaintiff’s application was initially denied on February 15,

2013. (Id. at 84-91). At Plaintiff’s request, a hearing was held before administrative law

judge (“ALJ”) Robert T. Harvey in Buffalo, New York, on May 7, 2014. (Id. at 30-82).

On July 15, 2014, the ALJ issued an unfavorable decision. (Id. at 11-29). Plaintiff

requested Appeals Council review; his request was denied December 16, 2015, making the

ALJ’s determination the Commissioner’s final decision. (Id. at 6-8). Plaintiff sought

review of the Commissioner’s final decision.

       By Decision and Order dated March 28, 2017, the Honorable Frank P. Geraci, Jr.,

Chief United States District Judge, concluded that the ALJ’s determination was conclusory

and insufficient and granted Plaintiff’s motion for judgment on the pleadings, remanding

the matter for further administrative proceedings. (Id. at 513-19).      A hearing was held

before ALJ Bryce Baird in Buffalo, New York, on June 19, 2018. (Id. at 470-507). On

December 5, 2018, the ALJ issued an unfavorable decision. (Id. at 437-56). Because the




1
       When referencing the page number(s) of docket citations in this Decision and Order,
the Court will cite to the CM/ECF-generated page numbers that appear in the upper
righthand corner of each document.

                                             -2-
        Case 1:19-cv-00420-EAW Document 13 Filed 06/01/20 Page 3 of 13



Appeals Council did not assume jurisdiction and Plaintiff did not file written exceptions,

the ALJ’s determination became the Commissioner’s final decision. This action followed.

                                 LEGAL STANDARD

I.    District Court Review

      “In reviewing a final decision of the [Social Security Administration (“SSA”)], this

Court is limited to determining whether the SSA’s conclusions were supported by

substantial evidence in the record and were based on a correct legal standard.” Talavera

v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012) (quotation omitted); see also 42 U.S.C.

§ 405(g). The Act holds that a decision by the Commissioner is “conclusive” if it is

supported by substantial evidence. 42 U.S.C. § 405(g). “Substantial evidence means more

than a mere scintilla. It means such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009)

(quotation omitted). It is not the Court’s function to “determine de novo whether [the

claimant] is disabled.” Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998) (quotation

omitted); see also Wagner v. Sec’y of Health & Human Servs., 906 F.2d 856, 860 (2d Cir.

1990) (holding that review of the Secretary’s decision is not de novo and that the

Secretary’s findings are conclusive if supported by substantial evidence). However, “[t]he

deferential standard of review for substantial evidence does not apply to the

Commissioner’s conclusions of law.” Byam v. Barnhart, 336 F.3d 172, 179 (2d Cir. 2003)

(citing Townley v. Heckler, 748 F.2d 109, 112 (2d Cir. 1984)).




                                          -3-
        Case 1:19-cv-00420-EAW Document 13 Filed 06/01/20 Page 4 of 13



II.    Disability Determination

       An ALJ follows a five-step sequential evaluation to determine whether a claimant

is disabled within the meaning of the Act. See Parker v. City of New York, 476 U.S. 467,

470-71 (1986). At step one, the ALJ determines whether the claimant is engaged in

substantial gainful work activity. See 20 C.F.R. § 416.920(b). If so, the claimant is not

disabled. If not, the ALJ proceeds to step two and determines whether the claimant has an

impairment, or combination of impairments, that is “severe” within the meaning of the Act,

in that it imposes significant restrictions on the claimant’s ability to perform basic work

activities. Id. § 416.920(c). If the claimant does not have a severe impairment or

combination of impairments, the analysis concludes with a finding of “not disabled.” If

the claimant does have at least one severe impairment, the ALJ continues to step three.

       At step three, the ALJ examines whether a claimant’s impairment meets or

medically equals the criteria of a listed impairment in Appendix 1 of Subpart P of

Regulation No. 4 (the “Listings”). Id. § 416.920(d). If the impairment meets or medically

equals the criteria of a Listing and meets the durational requirement (id. § 416.909), the

claimant is disabled. If not, the ALJ determines the claimant’s residual functional capacity

(“RFC”), which is the ability to perform physical or mental work activities on a sustained

basis, notwithstanding limitations for the collective impairments. See id. § 416.920(e).

       The ALJ then proceeds to step four and determines whether the claimant’s RFC

permits the claimant to perform the requirements of his or her past relevant work. Id.

§ 416.920(f). If the claimant can perform such requirements, then he or she is not disabled.

If he or she cannot, the analysis proceeds to the fifth and final step, wherein the burden

                                           -4-
        Case 1:19-cv-00420-EAW Document 13 Filed 06/01/20 Page 5 of 13



shifts to the Commissioner to show that the claimant is not disabled. Id. § 416.920(g). To

do so, the Commissioner must present evidence to demonstrate that the claimant “retains a

residual functional capacity to perform alternative substantial gainful work which exists in

the national economy” in light of the claimant’s age, education, and work experience. Rosa

v. Callahan, 168 F.3d 72, 77 (2d Cir. 1999) (quotation omitted).

                                         DISCUSSION

I.     The ALJ’s Decision

       In determining whether Plaintiff was disabled, the ALJ applied the five-step

sequential evaluation set forth in 20 C.F.R. § 416.920. At step one, the ALJ determined

that Plaintiff had not engaged in substantial gainful work activity since August 10, 2012,

the application date. (Dkt. 6 at 442).

       At step two, the ALJ found that Plaintiff suffered from the severe impairments of

“history of gunshot wound causing lumbar and thoracic injury, with occasional urinary

incontinence, and post-traumatic stress disorder (PTSD).” (Id.). The ALJ further found

that Plaintiff’s medically determinable impairments of headaches and asthma were non-

severe. (Id.).

       At step three, the ALJ found that Plaintiff did not have an impairment or

combination of impairments that met or medically equaled the severity of any Listing. (Id.

at 443). The ALJ particularly considered the criteria of Listings 11.14 and 12.15 in

reaching his conclusion. (Id. at 443-44).




                                            -5-
         Case 1:19-cv-00420-EAW Document 13 Filed 06/01/20 Page 6 of 13



        Before proceeding to step four, the ALJ determined that Plaintiff retained the RFC

to perform sedentary work as defined in 20 C.F.R. § 416.967(a), with the additional

limitations that:

        [Plaintiff] can lift, carry, push and pull 10 pounds occasionally and five
        pounds frequently. He can sit up to six hours and stand or walk up to two
        hours in an eight-hour workday, but must sit for 15 minutes after 20 minutes
        of standing or walking, and stand or walk for five minutes after 30 minutes
        of sitting. He can never operate foot controls with the left foot. He can
        occasionally climb ramps or stairs, but never climb ladders, ropes or
        scaffolds. He can occasionally balance and stoop, but can never kneel,
        crouch, or crawl. [Plaintiff] must avoid exposure to excessive cold,
        excessive vibration, and exposure to hazards such as unprotected heights and
        moving machinery. [Plaintiff] can perform work limited to simple, routine
        tasks that can be learned after a short demonstration or within 30 days; and
        work that does not require travel to unfamiliar places. He can have
        occasional interaction with the public and coworkers, and can perform work
        that does not require teamwork, such as on a production line.

(Id. at 444). At step four, the ALJ found that Plaintiff had no past relevant work. (Id. at

445).

        At step five, the ALJ relied on the testimony of a vocational expert (“VE”) to

conclude that, considering Plaintiff’s age, education, work experience, and RFC, there

were jobs that exist in significant numbers in the national economy that Plaintiff could

perform, including the representative occupations of: Final Assembler; Press Operator,

Pierce Shave; and Laminator 1. (Id. at 455-56). Accordingly, the ALJ found that Plaintiff

was not disabled as defined in the Act. (Id. at 456).

II.     The Commissioner’s Determination is Supported by Substantial Evidence and
        Free from Legal Error

        Plaintiff asks the Court to reverse or, in the alternative, remand this matter to the

Commissioner, arguing that the ALJ’s RFC finding failed to account for additional

                                            -6-
        Case 1:19-cv-00420-EAW Document 13 Filed 06/01/20 Page 7 of 13



unscheduled restroom breaks. (See Dkt. 7-1 at 15). Specifically, Plaintiff challenges the

ALJ’s failure to explain why he did not assess limitations to account for Plaintiff’s bowel

issues. (Id. at 17-18). The Court has considered this argument and, for the reasons

discussed below, finds it to be without merit.

       In deciding a disability claim, an ALJ is tasked with “weigh[ing] all of the evidence

available to make an RFC finding that [is] consistent with the record as a whole.” Matta

v. Astrue, 508 F. App’x 53, 56 (2d Cir. 2013). Specifically, “the ALJ is required to

articulate the reasons for the RFC determination, which ‘must include a narrative

discussion describing how the evidence supports each conclusion.’” Quinto v. Berryhill,

No. 3:17-cv-00024(JCH), 2017 WL 6017931, at *5 (D. Conn. Dec. 1, 2017) (quoting SSR

96-8p, at *7). An ALJ’s conclusion need not “perfectly correspond with any of the

opinions of medical sources cited in his decision.” Matta, 508 F. App’x at 56. However,

an ALJ is not a medical professional, and “is not qualified to assess a claimant’s RFC on

the basis of bare medical findings.” Ortiz v. Colvin, 298 F. Supp. 3d 581, 586 (W.D.N.Y.

2018) (quotation omitted). “[A]s a result[,] an ALJ’s determination of RFC without a

medical advisor’s assessment is not supported by substantial evidence.” Dennis v. Colvin,

195 F. Supp. 3d 469, 474 (W.D.N.Y. 2016) (quotation omitted).

       Plaintiff argues that the ALJ failed to provide a “distinct explanation why Plaintiff

would not need unscheduled bathroom breaks for his bowel issues.” (Dkt. 7-1 at 17). As

noted above, the ALJ did not find Plaintiff’s claimed impairment of irritable bowel

syndrome (“IBS”) to be a severe impairment, and Plaintiff does not appear to specifically



                                           -7-
        Case 1:19-cv-00420-EAW Document 13 Filed 06/01/20 Page 8 of 13



challenge the ALJ’s step two finding. No doctor has opined that Plaintiff has work-related

functional limitations due to his bowel issues.

       Contrary to Plaintiff’s claim, it is clear from the written determination, and from the

record in this case, why the ALJ concluded that Plaintiff did not require additional

bathroom breaks for his bowel issues. 2 At his June 2018 administrative hearing, Plaintiff

testified that he was unable to control his bowel movements. (Dkt. 6 at 484 (“I can’t really

control it at all. It just comes out. If I’m like in the bed and I feel it, I won’t even make it

to the bathroom.”)). Plaintiff testified that this happens “between two to four times a

month.” (Id. at 484-85). Plaintiff also testified that he had stopped taking medication for

his bowel movements because he no longer left the house. (Id. at 485). The ALJ

specifically discussed Plaintiff’s hearing testimony regarding his claimed impairment of

IBS. (See id. at 445 (discussing Plaintiff’s testimony at the first administrative hearing that

he “was unable to work due to gunshot wounds in the low back, irritable bowel syndrome

(IBS), and PTSD,” and Plaintiff’s testimony at his second hearing that “[h]e is not on

medications for IBS because he does not leave the house very often.”)).

       The ALJ also pointed to specific evidence in the record belying Plaintiff’s

complaints regarding the severity of his bowel issues. (See, e.g., id. at 446 (CT of


2
        Although the RFC does not provide for unscheduled bathroom breaks, the RFC does
not prohibit Plaintiff from accessing the bathroom during his standard breaks, which would
include two 15-minute breaks and one 30-minute break each day. See Anglero v. Colvin,
No. 15 CV 440 (VEC) (KNF), 2016 WL 4063843, at *11 (S.D.N.Y. June 7, 2016) (ALJ
noted that standard workplace employment in New York State consists of two 15-minute
breaks and one 30-minute break), report and recommendation adopted, 2016 WL 4098615
(S.D.N.Y. July 28, 2016); Lowe, 2016 WL 624922, at *6 (“[O]rdinary, acceptable breaks
[are] typically defined to mean one 15 minute break in the morning, one 15 minute break
in the afternoon, and one 30 minute lunch break.”).
                                             -8-
          Case 1:19-cv-00420-EAW Document 13 Filed 06/01/20 Page 9 of 13



Plaintiff’s abdomen revealed multiple small metallic densities scattered over the lower

hemithorax and upper abdomen mostly on the left side; no evidence of bowel obstruction;

obstipation; [and] no evidence of any pneumoperitoneum,” and at April 7, 2010, medical

appointment, Plaintiff denied loss of bowel function), 448 (at September 20, 2013, physical

examination, Dr. Bennett Myers noted that Plaintiff “had no significant bowel

dysfunction”), 450 (at his January 9, 2018, physical examination with Dr. Timothy

McDaniel, “[t]here was no mention of either bladder or bowel incontinence,” and at April

21, 2010, evaluation, Plaintiff complained that he was unable to hold his bowel about once

a month)).

         Plaintiff’s complaints regarding the severity of his bowel issues are not supported

by the record. In assessing the credibility of a claimant’s subjective complaints, the

Commissioner’s regulations require ALJs to employ a two-step inquiry. Meadors v.

Astrue, 370 F. App’x 179, 183 (2d Cir. 2010). “First, the ALJ must determine whether the

claimant suffers from a ‘medically determinable impairment[] that could reasonably be

expected to produce’” his symptoms. Id. (quoting 20 C.F.R. § 404.1529(c)(1)). “Second,

the ALJ must evaluate the intensity and persistence of those symptoms considering all of

the available evidence; and, to the extent that the claimant’s [subjective] contentions are

not substantiated by the objective evidence, the ALJ must engage in a credibility inquiry.”

(Id.).

         The Court finds that the ALJ reasonably concluded that Plaintiff’s allegations

concerning the severity of his symptoms were not supported by evidence in the record.

Although treatment records document that Plaintiff was assessed with IBS, the record does

                                            -9-
       Case 1:19-cv-00420-EAW Document 13 Filed 06/01/20 Page 10 of 13



not demonstrate significant bowel dysfunction to the extent alleged by Plaintiff at his

hearing. (See Dkt. 6 at 708 (Dr. Peter McQuiller noted that Plaintiff had denied loss of

bowel function), 794 (Dr. Gregory J. Castiglia noted that Plaintiff had no changes in his

bowel control), 797 (Dr. Myers noted “[n]o significant bowel dysfunction”)). Additionally,

at his February 4, 2013, consultative examination with Dr. Hongbiao Liu, Plaintiff

complained of IBS, constipation, and diarrhea. (Id. at 303). Dr. Liu examined Plaintiff’s

abdomen and concluded Plaintiff’s condition was stable. (See id. at 303-05). Significantly,

Dr. Liu did not assess any work-related limitations in connection with Plaintiff’s IBS. (See

id. at 306). Plaintiff underwent a second consultative examination on April 12, 2016, with

Dr. Donna Miller. (Id. at 732-35). At that examination, Plaintiff did not complain of IBS

or any other related impairment. (See id. at 732). Dr. Miller examined Plaintiff’s abdomen

and did not note any issues or assess any related limitations. (See id. at 734-35).

       Although records indicate that Plaintiff, at times, complained of reduced ability to

control his bowel, his complaints were generally inconsistent with his hearing testimony

concerning the severity of his symptoms.        (See id. at 285 (“[Plaintiff] reports that

occasionally perhaps once a month he cannot hold his . . . bowel.”), 303 (“[Plaintiff] has

constipation, every two to three days he will have one bowel movement. Alternating with

diarrhea, one to two bowel movements a day. He is currently stable.”), 858 (Plaintiff

complained of intermittent loose stools, cramping, and bloating every two to three weeks)).

Additionally, the medical evidence in the record indicates that Plaintiff was prescribed

conservative treatment for his IBS, which further belies his allegations of disability. (See

id. at 298 (Dr. McDaniel recommended probiotics trial for Plaintiff’s reports of “irregular

                                           - 10 -
       Case 1:19-cv-00420-EAW Document 13 Filed 06/01/20 Page 11 of 13



bowel movements”), 858 (Dr. McDaniel recommended probiotics and lactose-free diet)).

       The ALJ’s consideration of the evidence in the record was proper. A plaintiff’s

subjective complaints are insufficient to establish disability, particularly when they are not

supported by objective medical evidence. See Poupore v. Astrue, 566 F.3d 303, 307 (2d

Cir. 2009) (finding plaintiff’s subjective complaints were insufficient to establish a

disability where they were unsupported by objective medical evidence). “An ALJ’s

credibility finding is entitled to substantial deference by a reviewing court.” Rivera v.

Comm’r of Soc. Sec., 368 F. Supp. 3d 626, 645 (S.D.N.Y. 2019). As explained above,

there are notable inconsistencies between Plaintiff’s subjective complaints of the

limitations caused by his IBS and the medical evidence in the record.

       The Court is also not persuaded by Plaintiff’s argument that “[c]oncerning

impairments that result in chronic diarrhea or urgency issues, an ALJ errs [when] he fail[s]

to make specific findings regarding the frequency and anticipated length of bathroom

breaks.” (Dkt. 7-1 at 16). In support of his argument, Plaintiff cites Lowe v. Colvin, No.

6:15-CV-06077(MAT), 2016 WL 624922, at *6 (W.D.N.Y. Feb. 17, 2016). (Id.). In Lowe,

the plaintiff’s treating physician opined that the plaintiff needed unlimited access to the

bathroom due to her gastrointestinal symptoms.            Lowe, 2016 WL 624922, at *5.

Accounting for this limitation, the ALJ’s RFC finding required that the plaintiff have

“ready access to toilet facilities.” Id. at *6. Without relying on the VE’s testimony, the

ALJ concluded that Plaintiff’s “need to have access to toilet facilities [did] not significantly

erode the light occupational base because federal law requires that employers provide

employees reasonable access to bathroom facilities” and that the plaintiff’s “need to use

                                             - 11 -
       Case 1:19-cv-00420-EAW Document 13 Filed 06/01/20 Page 12 of 13



the facilities would generally be accommodated during breaks and the lunch period.” Id.

The court concluded that this was error because the ALJ did not make specific findings

regarding the frequency and length of the bathroom breaks, especially considering the

ALJ’s conclusion that the limitation did not erode the occupational base for light work was

not based on a medical opinion or VE testimony. Id. at *7. However, in this case, no

physician has opined that Plaintiff requires any additional access to toilet facilities, and the

ALJ’s RFC finding did not include such a limitation. As such, Lowe is inapposite.

       Ultimately, it is Plaintiff’s burden to prove a more restrictive RFC than the RFC

assessed by the ALJ. See Smith v. Berryhill, 740 F. App’x 721, 726 (2d Cir. 2018). The

ALJ reasonably concluded that Plaintiff failed to meet his burden in this case.              In

formulating the RFC assessment, the ALJ considered the objective medical evidence,

Plaintiff’s treatment history, allegations, and the opinions of physicians. As such, the RFC

assessment in this case is consistent with the record and is supported by substantial

evidence. To the extent that Plaintiff’s allegations conflicted with the evidence in the

record, the ALJ was entitled to resolve such discrepancies. See Pullins v. Comm’r of Soc.

Sec., No. 1:18-cv-01303-DB, 2019 WL 6724586, at *5 (W.D.N.Y. Dec. 11, 2019) (“[I]t is

the role of the ALJ to resolve conflicts in the record.” (citing Veino v. Barnhart, 312 F.3d

578, 588 (2d Cir. 2002))); Schlichting v. Comm’r of Soc. Sec., 11 F. Supp. 3d 190, 206

(N.D.N.Y. 2012) (“It is the function of the [Commissioner], not [reviewing courts], to

resolve evidentiary conflicts. . . . If there is substantial evidence in the record to support

the Commissioner’s findings, the court must uphold the ALJ’s decision to discount a

claimant’s subjective complaints of pain.” (internal quotation marks and citations

                                             - 12 -
         Case 1:19-cv-00420-EAW Document 13 Filed 06/01/20 Page 13 of 13



omitted)). Accordingly, neither reversal nor remand is warranted.

                                   CONCLUSION

         For the foregoing reasons, the Commissioner’s motion for judgment on the

pleadings (Dkt. 10) is granted, and Plaintiff’s motion for judgment on the pleadings

(Dkt. 7) is denied. The Clerk of Court is directed to enter judgment and close this case.

         SO ORDERED.




                                                    ________________________________
                                                    ELIZABETH A. WOLFORD
                                                    United States District Judge
Dated:         June 1, 2020
               Rochester, New York




                                           - 13 -
